Title: John Adams and Arthur Lee to John J. Pringle, 12 February 1779
From: Adams, John,Lee, Arthur
To: Pringle, John Julius


Sir,
Passy Feb. 12. 1779.
We have received your Letter of Feb. 9. offering your Services to the public by going to England to negotiate an Exchange of Prisoners, We have considered this Subject and judging it necessary to send some Person upon this Business, We have determined to accept of your Proposition, and We desire you to prepare yourself for the Journey, with all convenient Dispatch. Your Instructions shall be prepared immediately, We are Sir your humble Servants



Signedonly
{
Arthur Lee.John Adams.


Mr. J. J. Pringle.
